Citation Nr: 1619210	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for heart disability.

4.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to March 1974.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the claims file.

During the pendency of this appeal, the Veteran revoked representation by a Veterans Service Organization (VSO) in favor the private attorney indicated above.  See VA Form 21-22 (September 9, 2011).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to service connection for heart disability and diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  At the January 14, 2016 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran through his attorney indicated for the record that he sought to withdraw his appeal for service connection for hearing loss disability.

2.  Hepatitis C is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of an Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the January 14, 2016 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran (appellant) through his attorney indicated for the record that he sought to withdraw his appeal for service connection for hearing loss disability.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter and it is dismissed.

II.  Service Connection

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the Veteran's entitlement to the benefits sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West. 2014) or 38 C.F.R. § 3.159 (2015).

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Having carefully reviewed the evidence of record, the Board finds that service connection for hepatitis C is warranted.  The Veteran testified in January 2016 that he had obtained a tattoo while on active duty and stationed in Germany.  The Veteran is competent and credible in this regard.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  This, coupled with the January 2014 VA medical opinion linking the Veteran's hepatitis C with his tattoo, weighs in favor of the claim.

To the extent that the Veteran's service treatment records do not reflect the presence of a tattoo, the Board finds that this is not evidence showing he did not have a tattoo.  Therefore, it has no probative value and is essentially non-evidence that weighs neither for nor against the claim.  See generally Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Accordingly, the claim is granted.


ORDER

The appeal of the claim for service connection for hearing loss disability is dismissed.

Service connection for hepatitis C is granted.


REMAND

Heart Disorder

The Veteran seeks service connection for heart disorder.  In view of the grant of service connection for hepatitis C, and considering the evidence submitted showing generically an association between individuals with hepatitis C and heart disease, the Board believes that a VA medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

Diabetes Mellitus Type II

The Veteran seeks service connection for diabetes mellitus type II.  Subsequent to the January 2016 Board hearing in the above matters, the Veteran perfected an appeal of the claim for service connection for diabetes mellitus type II.  In his substantive appeal, the Veteran requested a videoconference hearing in the appeal.  See VA Form 9 (February 15, 2016).  Therefore, remand for hearing is required.  See 38 C.F.R. § 20.700 (A hearing on appeal must be granted if an appellant, or his representative, expresses an interest to appear in person).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a videoconference hearing on his claim for service connection for diabetes mellitus type II.

2.  The AOJ should obtain a VA medical opinion from a qualified physician on whether any heart disorder shown during this appeal is as likely as not (50 percent or greater probability):

(i) Proximately due to service (event, injury, or disease); or
(ii) Proximately due to service-connected hepatitis C; or 
(iii) Aggravated by service-connected hepatitis C.

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The Veteran's medical history should be accepted as truthful unless otherwise shown by the record.  The medical opinion must include a complete rationale for all opinions and conclusions reached.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

The VA electronic claims file should be made available to and reviewed by the physician.  The physician should specifically consider and comment on the January 2016 VA nurse's statement discussing the effect that hepatitis C has on the coronary arteries.  The physician should consider and comment on the web-based evidence ("Hepatitis C is a Risk Factor for Heart Disease - February 2, 2010; "Hepatitis C increases risk for cardiovascular disease" - 12 June 2009).  A review of the claims file must be noted in the medical opinion.

3.  After completing the above and any other development as may be indicated by the newly developed record, the Veteran's claim for service connection for heart disability should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the final outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


